Citation Nr: 0401835	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New York 
City


THE ISSUE

Elibility for fee-basis care.


REPRESENTATION

Appellant represented by:	Leonard M. Kohen, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from October 1950 to 
October 1952.

This appeal arises from an August 2000 determination of the 
Department of Veterans Affairs (VA) Medical Center in New 
York, New York, that determined that the veteran was not 
eligible for fee basis care for a service-connected 
disability.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran testified before the undersigned member of the 
Board in May 2003. 

The veteran's attorney had recently submitted an informal 
claim for reimbursement of costs of private psychotherapy.  
As this issue has not yet been addressed by the agency of 
original jurisdiction, it is referred for appropriate action.  


FINDINGS OF FACT

1.  A VA Medical Center is geographically accessible to the 
veteran and is capable of providing the care or services that 
the veteran requires for service-connected disability.

2.  The veteran prefers to be treated by a private therapist.


CONCLUSION OF LAW

The criteria for eligibility for fee basis care have not been 
met.  38 U.S.C.A. §§ 1703, 5107 (West 2002); 38 C.F.R. § 
20.101 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The veteran was advised, by virtue 
of a statement of the case (SOC), of the pertinent regulatory 
requirements for fee basis care.  The veteran responded with 
additional evidence and argument during the recent hearing 
and waived his right to initial RO consideration of that 
evidence.  The Board finds that additional notice of what 
evidence the veteran must submit and what evidence VA will 
supply is not appropriate to this case as further evidentiary 
development would not likely lead to a favorable decision.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his attorney that any 
additional information or evidence is needed to substantiate 
his claim.  38 U.S.C.A. § 5103).  Likewise, it appears that 
all obtainable evidence identified has been obtained and 
associated with the claims file and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained prior to 
adjudication.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
No useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims (hereinafter CAVC) has held that 
such remands are to be avoided.  Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).



II.  Factual Background

The basic facts are not in dispute.  The medical history 
reflects that the veteran had an in-service anxiety reaction 
that converted to dysthymia and depression.  Service 
connection has been in effect for a nervous condition since 
1952.  It has been rated as a conversion disorder, 30 percent 
disabling, since 1990.  

According to the veteran, a VA-employed psychotherapist 
provided 11 years of psychotherapy from 1989 to 2000 at a VA 
Medical Center.  The psychotherapist retired in 2000 and 
another qualified psychotherapist was assigned; however, the 
veteran refused this treatment.  The veteran desired to 
continue treatment with the former therapist at VA expense 
and sought authorization for fee basis care on the basis that 
he has formed a trusting relationship with the therapist that 
cannot be provided by another VA therapist.

The veteran applied for fee basis care and, as noted in the 
introduction, in August 2000, the VA Medical Center denied 
the request.  It is from such denial that this appeal ensues.

In May 2003, the veteran testified before the undersigned 
member of the Board that his military service left him 
distrustful of others.  He testified that he had a unique 
respect for and trust of his prior VA therapist which could 
not be duplicated by anyone else and that therefore the Board 
should find that the required therapy was not currently 
available at a VA facility.  In objecting to VA's denial of 
eligibility for fee basis care, the veteran asserted that it 
took many years to build up a relationship of trust with his 
former therapist and that he did not desire to start over 
with a new therapist within the VA system.  

The veteran submitted a letter of support from his former VA 
therapist who indicated that the veteran's accomplishments 
were "not something which could be expected to be replicated 
or equaled in another psychotherapeutic relationship."


III.  Legal Analysis

The Board has at least some jurisdictional authority within 
laws and regulations on the issue at hand.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101 (2003); Zimick v. 
West, 11 Vet. App. 45 (1998); see also Webb v. Brown, 7 Vet. 
App. 122 (1994).  The CAVC has held that the decision to 
authorize non-VA care is discretionary, and that the veteran 
has a right to appeal that decision.  Zimick v. West, 11 Vet. 
App. at 48.

Legislation providing for medical treatment benefits for 
veterans contemplates that Government facilities especially 
maintained for that purpose at considerable expense shall be 
used to the fullest extent possible.  38 U.S.C.A. § 1703.  
Also in accordance with 38 U.S.C.A. § 1703, and in the 
context of this appeal, when VA is not capable of furnishing 
medical treatment required in response to a service-connected 
disability, it "may contract" with a non-VA health care 
provider to provide the same.  

In Meakin v. West, 11 Vet. App. 183 (1998), the CAVC held 
that, in determining whether a claimant would be entitled to 
fee basis outpatient medical care, it must be established not 
only that he seeks treatment for a service-connected 
disability, but also that VA facilities are either (1) 
geographically inaccessible, or (2) not capable of providing 
the care or services that the veteran requires.  In Meakin, 
CAVC also held that the Board has jurisdiction to review 
these latter two points since they do not involve a question 
as to the "need for and appropriateness of specific types of 
medical care and treatment", which is beyond the purview of 
the Board's jurisdiction in accordance with 38 C.F.R. § 
20.101(b) (2003) (determinations of eligibility for fee basis 
outpatient treatment, based on whether foregoing prong (1) or 
(2) has been satisfied, are not "medical determinations" 
pursuant to 38 C.F.R. § 20.101(b)).  Id at 186-187.

The record does not suggest and the veteran does not claim 
that a VA facility was geographically inaccessible.  Indeed, 
the veteran received health care at the VA Medical Center in 
question for many years.  Thus, there is no dispute that a VA 
facility was geographically readily accessible.  

As to whether the VA Medical Center is or has been capable of 
providing the veteran with psychotherapy, the veteran does 
not dispute the same, as he asserts only that he desires to 
not start over with a new therapist within the VA system.  
Given the foregoing, the Board finds that a VA Medical Center 
is geographically accessible to the veteran and is capable of 
providing the care or services that the veteran requires for 
service-connected disability.  The Board also finds that the 
veteran simply prefers to be treated by his private 
therapist.  Therefore, the Board is persuaded that the 
veteran is not eligible to receive outpatient treatment by a 
non-VA health care provider at VA expense.  38 U.S.C.A. 
§§ 1703, 5107; 38 C.F.R. § 20.101.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  

IV.  Additional Matters

The Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  However, 
medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  38 C.F.R. § 20.101 
(2003).  

The Board has no jurisdiction to decide such issues as 
whether a specific type of physiotherapy should be ordered 
and similar judgmental treatment decisions in which an 
attending physician may be faced.  38 C.F.R. § 20.101(b) 
(2003).  The veteran has not argued that another VA therapist 
would not supply competent treatment but has argued only that 
another VA therapist would not provide the same treatment as 
his former VA therapist.  Thus, he disagrees only with who 
should treat him.  The Board deems this argument to fall 
squarely within an area that the Board lacks subject matter 
jurisdiction, as it would require the Board to make a 
judgmental treatment decision.  The question of who should 
treat the veteran lies within the Veterans Health 
Administration's exclusive administrative discretion.  
Therefore, the Board cannot address that issue.  In summary, 
where the core issue is a review of a medical determination 
as to the appropriate mode of treatment for a particular 
disease, this is exclusively a medical matter within the 
Secretary of VA's discretion and is beyond the Board's 
authority to review.  38 U.S.C.A. § 511.

In a December 2000 notice of disagreement (NOD), the 
veteran's attorney contended that the regulations cited by 
the VA Medical Center were unconstitutional and/or were 
unconstitutionally applied toward the veteran.  No specific 
violation of the Constitution of the United States was 
alleged, however.  The Board therefore speculates that the 
attorney has alleged that the veteran was denied his 
constitutionally protected right to due process of law with 
respect to the denial of his fee-basis medical care.  More 
recently, the veteran's attorney also alleged that the denial 
of fee basis private care amounted to intentional 
discrimination on the part of VA against a person protected 
by the Rehabilitation Act of 1973 (29 U.S.C. § 701 et seq). 

In regard to the above contentions, the Board points out that 
the use of the phrase "may contract" in § 1703(a) indicates 
that a fee-basis determination such as that in issue is 
wholly within the Secretary (of VA)'s discretion.  Meakin, at 
186.  The veteran was provided a statement of the case 
explaining the reasons for the decision and the decision was 
made by the appropriate source.  The veteran requested and 
received a hearing on the matter.  Accordingly, there was no 
denial of due process rights in connection with the denial 
fee-basis treatment.  Nor has intentional discrimination on 
the part of VA against a disabled person been shown.  

To the extent that the claim presented includes the issue of 
whether VA may decide who is to provide psychotherapy, the 
Board has no authority to review decisions made by the 
Secretary which rest entirely within his discretion in the 
absence of evidence that such determination was arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.  Malone v. Gober, 10 Vet. App. 539 
(1997).  The arbitrary and capricious standard is very 
narrow, mandating judicial affirmation if a rational basis 
exists for an agency decision even if the court may disagree.  
Environmental Defense Fund v. Costle, 211 U.S. App. D.C. 313, 
657 F.2d 275, 283 (D.C. Cir. 1981).

In this case, the evidence of record fails to show that the 
decision to deny fee-basis medical care was arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.  The denial decision was undeniably 
inconvenient for the veteran, as this requires him to spend 
his own resources to obtain the treatment that he desires.  
That being said, the record contains no indication that the 
denial of fee-basis treatment was in any way personal, i.e., 
retribution or a vendetta against this particular veteran.  
Rather, the evidence indicates that the veteran's 
psychotherapist retired from VA employment, that VA did 
assign another qualified therapist, and that the veteran 
himself elected to pursue private care.  The Board finds 
therefore that there was a rational basis for the denial of 
fee basis care and that such determination was not arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.


ORDER

Eligibility to for fee basis care by a non-VA health care 
provider at VA expense is denied.


	
	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



